DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
Currently claims 1-8, 10, 14-19 are pending.  Claims 9, 11-13 are cancelled.
Claims 1-8 and 14-17 are withdrawn as being drawn to a nonelected invention.
The following rejections for claims 10 and 18-19 are modified or newly applied. Response to arguetmsn follows.
This action is nonfinal.  
Withdrawn Rejections
	 The 35 USC 112 and 35 USC 101 made in the previous office action is withdrawn based upon amendments to the claims.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 is considered new matter over “the labeled probes are antibodies or peptides”.  This new claim does not appear to be taught in the instant specification.  In particular the term probe is defined as “a single stranded DNA or RNA molecule” (p. 9).  As such the specification does not teach that the probe is antibodies or peptides.  As such Claim 19 is rejected as new matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 18   are is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Laar et al. (US Patent Application Publication 2013/0332083 Dec 12, 2013) in view of Weimer et al. (US Patent 6248526 June 19, 2001) and as evidenced by Affymetrix (U133, www.affymetrix.com downloaded 2/14/2021).	
	With regard to claims 10 and 18, Van Laar et al. teaches a gene expression primer comprising oligonucleotides.  The term oligonucleotide can encompass any fragment and as such would encompass primers and probes as these are merely 
	However, Van Laaer et al. does not teach labeling the primers.
However, Van Laaer does not teach labeling these structures with	 a fluorescent label.  												With regard to Claims 1 and 18, Weimer et al. teaches a method of labeling primers (e.g. Oligonucleotides) at two ends such that the reporter fluorescent dye is at the 5' end and the quencher is at the 3' end (Column 2 lines 45-67).  Weimer et al. therefore teaches labeling fragments of DNA in order to detect a target.				Therefore it would be prima facie obvious to one of ordinary skill in the art to modify the oligonucleotides on the affymetrix chip such that they are labeled.   As taught by Weimer et al. it was well known in the art at the time of filing that fragments of nucleotides can be labeled with the intended result of detecting a target.  The ordinary artisan would have a reasonable expectation of success of labeling any fragments of nucleotides including the olgionclotides of Van Laaer with the intended result of detection.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634